                                                                        Case 2:21-cv-01004-KJM-AC Document 16 Filed 07/26/21 Page 1 of 3


                                                                1    HUNTON ANDREWS KURTH LLP
                                                                2    Jason J. Kim (State Bar No. 221476)
                                                                     kimj@HuntonAK.com
                                                                3    550 South Hope Street, Suite 2000
                                                                4    Los Angeles, California 90071-2627
                                                                     Telephone: 213 • 532 • 2000
                                                                5    Facsimile: 213 • 532 • 2020
                                                                6
                                                                     Attorneys for Defendant
                                                                7    RITE AID CORPORATION
                                                                8
                                                                                               UNITED STATES DISTRICT COURT
                                                                9
                                                                                          EASTERN DISTRICT OF CALIFORNIA
                                                                10
                                                                                                  SACRAMENTO DIVISION
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   ECHOE CAMACHO, and by and                  Case No.: 2:21-cv-01004-KJM-AC
                                                                13   through her, T.C., her minor child,
                                                                     individually and on behalf of all others   STIPULATION AND ORDER TO
                                                                14   similarly situated,                        SUBSTITUTE PARTY DEFENDANT
                                                                15                                              AND CHANGE CASE CAPTION
                                                                                  Plaintiff,
                                                                16
                                                                17         v.
                                                                18   NEC NETWORKS, LLC, d/b/a
                                                                19   CAPTURERX and RITE AID
                                                                     CORPORATION,
                                                                20
                                                                21                Defendants.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                      STIPULATION AND ORDER TO SUBSTITUTE PARTY DEFENDANT
                                                                                                    AND CHANGE CASE CAPTION
                                                                        Case 2:21-cv-01004-KJM-AC Document 16 Filed 07/26/21 Page 2 of 3


                                                                1           This stipulation is by and among Plaintiff Echoe Camacho, and by and through
                                                                2    her, T.C., her minor child (“Plaintiff”), current Defendant Rite Aid Corporation (“Rite
                                                                3    Aid”), and substitute Defendant Rite Aid Hdqtrs. Corp. (“Rite Aid Hdqtrs.”).
                                                                4           Rite Aid represents that it is not the proper party defendant to this matter. Rite
                                                                5    Aid is the parent holding company of Rite Aid Hdqtrs. Corp., which is the proper
                                                                6    party defendant to this matter and should be the named party defendant in lieu of Rite
                                                                7    Aid.
                                                                8           Pursuant to Federal Rule of Civil Procedure 15, Plaintiff, Rite Aid, and Rite Aid
                                                                9    Hdqtrs. stipulate and agree that (1) the Complaint in this action shall be deemed
                                                                10   amended to change the name of the Rite Aid to Rite Aid Hdqtrs.; (2) the Complaint in
                                                                11   this action shall be deemed served on Rite Aid Hdqtrs. as of the date service was
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   effected on Rite Aid; (3) Rite Aid Hdqtrs.’s response to the Complaint shall be due on
                                                                13   the same date to which the parties agreed Rite Aid’s response would be due (ECF No.
                                                                14   5); and (4) the caption in this matter shall be changed to remove Rite Aid as a party
                                                                15   defendant and to substitute Rite Aid Hdqtrs., so that it reads “ECHOE CAMACHO,
                                                                16   and by and through her, T.C., her minor child, individually and on behalf of all others
                                                                17   similarly situated, v. NEC NETWORKS, LLC, d/b/a CAPTURERX and RITE AID
                                                                18   HDQTRS. CORP., Defendants.”
                                                                19
                                                                20   DATED: July 19, 2021                            HUNTON ANDREWS KURTH LLP
                                                                21
                                                                22                                                By:      /s/ Jason J. Kim
                                                                23                                                          Jason J. Kim
                                                                                                                        Attorneys for Defendant
                                                                24                                                      RITE AID CORPORATION
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                 1
                                                                                      STIPULATION AND ORDER TO SUBSTITUTE PARTY DEFENDANT
                                                                                                    AND CHANGE CASE CAPTION
                                                                        Case 2:21-cv-01004-KJM-AC Document 16 Filed 07/26/21 Page 3 of 3


                                                                1    DATED: July 19, 2021                       TYCKO & ZAVAREEI LLP
                                                                2
                                                                3                                               By:        /s/ Hassan A. Zavareei
                                                                4                                                     (as authorized on July 16, 2021)
                                                                                                                              Hassan A. Zavareei
                                                                5                                                     Attorneys for Plaintiffs and the
                                                                6                                                     Proposed Class and Subclasses

                                                                7
                                                                8          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                9
                                                                10   Dated: July 23, 2021.
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                            2
                                                                                    STIPULATION AND ORDER TO SUBSTITUTE PARTY DEFENDANT
                                                                                                  AND CHANGE CASE CAPTION
